DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi (US Pub. # 20170131679).
Regarding claim 1, Koyanagi teaches, “An image-forming apparatus comprising: in a body (Fig. 1–3A, 11A, 11B, 12A; ref. # 101) having a predetermined housing (1A): an image-reading unit (where 101 points, not numbered; see Fig. 3A document feeder/scanner on top) configured to read a document placed on a document placement surface; an image-forming unit (3, 4, 5, 52) configured to form, on a predetermined sheet (S), an image read by the image-reading unit; a discharge portion (12) configured to discharge the sheet on which the image was formed by the image-forming unit; and a discharge tray (13) on which the sheet discharged from the discharge portion is placed, wherein an intra-apparatus-discharge space (between top reading unit and image forming unit at 3, 4, 5, 52) is formed in the body in between the image-reading unit and the image-forming unit; the housing includes therein a consumption article mounting portion in which a consumption article used by the image-forming unit is mounted (door 37 opened and 4ycmk replaced; see Fig. 11A, 11B); and at least a portion of a surface of the housing at a region of the consumption article mounting portion has a light-transmissive property (Fig. 11A, 11B, 12A–C; ref. # 38 in 37; see paragraphs [0059–0063]).”  
Regarding claim 2, Koyanagi teaches, “wherein a transparent portion which has the light-transmissive property is formed below the intra-apparatus-discharge space (Fig. 11A, ref. # 38 below discharge space between top reading unit and tray 13).” 
Regarding claim 9, Koyanagi teaches, “a light-emitting unit (ref. # 36; [0061]) formed inside the housing for illuminating the consumption article.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US Pub. # 20170131679) in view of Tanaka et al. (US Pub. # 20180194142), hereinafter referred to as Tanaka.
Regarding claim 3, Koyanagi does not appear to teach, “wherein a peripheral region of a transparent portion which has the light-transmissive property is colored in a dark color.” However, Tanaka teaches the deficiencies of Koyanagi (see at least Fig. 18, ref. # 79c, 90c; para. [0234–0236]). It would have been obvious to one skilled in the art at the time of filing to modify Koyanagi’s invention to include wherein a peripheral region of a transparent portion which has the light-transmissive property is colored in a dark color.
The ordinary artisan would have been motivated to modify Koyanagi’s invention for at least the purpose of improving visibility at the glance of the user (see at least [0125, 0126] of Tanaka).
Regarding claim 4, Koyanagi teaches, “wherein the image-forming unit is supplied with toner from an toner-supply portion to form an image on the sheet, and the consumption article is the toner-supply portion (see ref. # 4 & 52ymcbk).” Koyanagi does not appear to teach, “wherein the image-forming unit is supplied with ink from an ink-supply portion to form an image on the sheet, and the consumption article is the ink-supply portion.” However, Tanaka teaches using liquid ink as a consumption article (see at least Fig. 4, ref. # 15, 17). It would have been obvious to one skilled in the art at the time of filing to modify Koyanagi’s invention to include ink as a consumption article.
The ordinary artisan would have been motivated to modify Koyanagi’s invention for at least the purpose of configuring the apparatus to use ink instead of toner for printing different types of images, such as high quality photographs with different glossiness properties, as compared to toner images.
Regarding claim 6, Koyanagi teaches, “wherein the housing (1A) includes an openable cover (37) for attaching and detaching (Fig. 11’s, 12’s, see also Fig. 13’s for attaching/detaching) the (ink-supply portion; taught by Tanaka as shown in claim 4 rejection above) or a waste-liquid container, the waste-liquid container containing waste liquid discharged from the image-forming unit, and a transparent portion (38 on 37) which has the light-transmissive property is formed in at least a part of the openable cover.”  
Regarding claim 8, Koyanagi teaches, “a transparent portion which has the light-transmissive property is formed in a mount region (see Fig. 11–13; ref. # 38 on 37).”  Koyanagi does not appear to teach, “a sub tank coupled to the ink-supply portion.” However, as shown in the rejection of claim 4 above, Tanaka in combination with Koyanagi teaches using liquid ink as a substitution consumption article in place of toner (see rejection of claim 4 above). Tanaka further teaches a sub tank coupled to the ink-supply portion (see ref. # 27’s of Tanaka in combination with ref. # 15, 17).
Regarding claims 10 and 11, Koyanagi teaches a light-emitting unit illuminates a toner supply path and the light-emitting unit emits light from inside the toner-supply portion toward outside through a transparent portion which has the light-transmissive property (see Fig. 11, ref. # 36 & 38).” However, Koyanagi does not appear to teach, “wherein the image-forming unit is supplied with ink from an ink-supply portion via an ink flow path to form an image on the sheet, and the light-emitting unit illuminates the ink-flow path.” However, as shown in the rejection of claims 4 and 8 above, Tanaka in combination with Koyanagi teaches using liquid ink as a substitution consumption article in place of toner. Koyanagi further teaches lighting the area inside the apparatus where the consumption article is placed, see Fig. 11’s.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US Pub. # 20170131679) in view of Tanaka (US Pub. # 20180194142) as applied to claim 3 above, and further in view of Yano et al. (JP 2010-260260), hereinafter referred to as Yano.
Regarding claim 5, the combination of Koyanagi and Tanaka do not appear to teach, “a waste-liquid container that contains waste liquid discharged from the image-forming unit, wherein the consumption article is the waste-liquid container.” However, Yano teaches the deficiencies of Koyanagi and Tanaka (abstract and page 2, ln. 7–12 of translation).  It would have been obvious to one skilled in the art at the time of filing to modify the combination of Koyanagi and Tanaka’s invention to include a waste-liquid container that contains waste liquid discharged from the image-forming unit, wherein the consumption article is the waste-liquid container.
The ordinary artisan would have been motivated to modify the combination of Koyanagi and Tanaka’s invention for at least the purpose of ensuring unused printing material is recycled or disposed of to prevent waste.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi (US Pub. # 20170131679) in view of Tanaka (US Pub. # 20180194142) as applied to claim 4 above, and further in view of Kobayashi et al. (US Pat. # 6238042), hereinafter referred to as Kobayashi.
Regarding claim 7, the combination of Koyanagi and Tanaka do not appear to teach, “wherein the ink-supply portion is formed to be transparent.” However, Kobayashi teaches the deficiencies of Koyanagi and Tanaka (Col. 7, Ln. 57 – Col. 8, Ln. 11).  It would have been obvious to one skilled in the art at the time of filing to modify the combination of Koyanagi and Tanaka’s invention to include wherein the ink-supply portion is formed to be transparent.
The ordinary artisan would have been motivated to modify the combination of Koyanagi and Tanaka’s invention for at least the purpose of determining when toner or waste needs to be replaced, reducing downtime of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming apparatuses with configurations including transparent windows and lighting, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852